MEMORANDUM ***
M D Asraf Uz Zaman, a native and citizen of Bangladesh, petitions for review *184of the Board of Immigration Appeals’ (“BIA”) decision affirming the Immigration Judge’s (“IJ”) denial of his application for asylum and withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review an adverse credibility finding for substantial evidence and will uphold the decision unless the evidence compels a contrary conclusion. See Singh v. Ashcroft, 367 F.3d 1139, 1143 (9th Cir.2004). We deny the petition for review.
Substantial evidence supports the BIA’s and IJ’s decisions. The discrepancies listed by the BIA and IJ, including the contradiction between Zaman’s testimony regarding his passport and his testimony before the asylum officer, are supported by substantial evidence. See Li v. Ashcroft, 378 F.3d 959, 963 (9th Cir.2004). Moreover, Zaman’s testimony was implausible and contradictory to that of his own witness. See Singh-Kaur v. INS, 183 F.3d 1147, 1151-52 (9th Cir.1999).
Because Zaman failed to establish eligibility for asylum, he necessarily failed to meet the more stringent standard for withholding of removal. See Alvarez-Santos v. INS, 332 F.3d 1245, 1255 (9th Cir.2003).
As Zaman “points to no other evidence that he could claim the BIA should have considered in making its determination under the Convention Against Torture,” his CAT claim must fail along with his asylum claim. See Farah v. Ashcroft, 348 F.3d 1153, 1157 (9th Cir.2003).
Zaman’s argument that the BIA incorrectly cited a State Department Profile is irrelevant because even if that portion of the credibility finding were invalid, the remaining reasons are supported by substantial evidence. See Wang v. INS, 352 F.3d 1250, 1259 (9th Cir.2003) (“[s]o long as one of the identified grounds is supported by substantial evidence and goes to the heart of [petitionerj’s claim of persecution, we are bound to accept the IJ’s adverse credibility finding”).
The voluntary departure period was stayed, and that stay will expire upon issuance of the mandate. See Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the *184courts of this circuit except as provided by Ninth Circuit Rule 36-3.